Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 25, 2019

                                       No. 04-19-00813-CR

                                    Raymond Andrew DEBA,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2005CR0716
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
        The trial court’s certifications in these consolidated appeals state that the criminal case,
“is a plea-bargain case, and the defendant has NO right of appeal.” The certifications further
state, “[T]he defendant has waived the right of appeal.” Rule 25.2(d) of the Texas Rules of
Appellate Procedure provides, “The appeal must be dismissed if a certification that shows the
defendant has a right of appeal has not been made part of the record under these rules.” TEX. R.
APP. P. 25.2(d). It is therefore ORDERED that these appeals will be dismissed pursuant to Rule
25.2(d) of the Texas Rules of Appellate Procedure unless appellant causes amended trial court
certifications to be filed within thirty days from the date of this order, showing appellant has the
right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
All other appellate deadlines are SUSPENDED pending our resolution of the certification issue.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2019.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court